MUNICIPAL MORTGAGE & EQUITY, LLC

2001 Share Incentive Plan

Non-Qualified Stock Option Agreement

THIS OPTION AGREEMENT (this “Agreement”), dated as of January 7, 2010 (the
“Grant Date”), is made by and between MUNICIPAL MORTGAGE & EQUITY, LLC, a
Delaware limited liability company (the “Company”), and Gary A. Mentesana (the
“Optionee”).

WHEREAS, the Optionee is currently employed by MMA Financial, Inc., a
wholly-owned subsidiary of the Company (the “Employer”);

WHEREAS, in consideration of the continued employment of the Optionee with the
Employer, the Company desires to grant to the Optionee the right to purchase the
number of common shares, no par value per share, of the Company (the “Common
Shares”), specified below on the terms and conditions set forth herein; and

WHEREAS, the Company has reserved Common Shares for such issuance pursuant to
its 2001 Share Incentive Plan (the “Plan”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

1. Grant of Option. Effective as of the Grant Date, the Company hereby grants to
the Optionee an option (the “Option”) to purchase 350,000 Common Shares (the
“Option Shares”) under and pursuant to the Plan at an exercise price of $0.27
per Common Share. The Option is not intended to constitute an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

2. Conformity with the Plan. The Option is being granted to the Optionee under
and is intended to conform in all respects with the Plan, a copy of which is
attached hereto as Exhibit A, and all of the terms, conditions, and other
provisions of the Plan are hereby incorporated by reference herein. The Optionee
hereby acknowledges receipt of the attached copy of the Plan and agrees to be
bound by all the terms and provisions thereof (as presently in effect or
hereafter amended). Capitalized terms used in this Agreement but not defined
herein shall have the meaning ascribed to such terms in the Plan. In the event
of any ambiguity in this Agreement or any matters as to which the Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Company’s Board of Directors has the power, among
others, to (i) interpret the Plan and option agreements related thereto,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

3. Exercisability of the Option.

(a) Exercisability of the Option Generally. The Option may be exercised only
after it has become exercisable, to the extent that it has become and remains
exercisable, as specified in this Agreement. Subject to forfeiture as provided
herein or in the Plan, the Option will become exercisable cumulatively as
follows, so long as the Optionee remains in the continuous employ of the
Employer or a subsidiary of the Employer from the date hereof to the applicable
vesting date set forth in the table below (each, a “Vesting Date”):

      Number of Option Shares Exercisable   Vesting Date
116,666 Common Shares
  January 7, 2010
116,667 Common Shares
  January 7, 2011
116,667 Common Shares
  January 7, 2012

provided, however, that the Option shall become fully exercisable upon the death
or Disability (defined below) of the Optionee; provided, further, however, that
the Option shall be exercisable after the Optionee ceases to be employed the
Employer for any reason other than the Optionee’s death or disability only to
the extent that the Option was exercisable at the date of such cessation of
service or has become exercisable pursuant to this Section 3 within two months
after the date of such cessation of service. The Optionee shall be considered to
have a “Disability” if the Optionee is unable to perform the duties assigned to
the Optionee by the Employer due to illness, physical or mental disability or
other incapacity for a total of 120 or more business days during any twelve
month period.

(b) Acceleration of Exercisability on a Discretionary Basis and Upon Change in
Control. The provisions of Section 3(a) hereof notwithstanding, the Committee
may, in its sole discretion, at any time, upon written notice to the Optionee,
accelerate the exercisability of all or a specified portion of the Option, as
provided in Section 3(b)(iii) of the Plan. In addition, in the event of a Change
in Control of the Company at a time that the Optionee is employed by the
Employer or any of its affiliates, the Option shall become immediately and full
exercisable upon the occurrence of such Change in Control, as provided in
Section 8(a)(i) of the Plan.

(c) Option Cumulatively Exercisable; Fractional Shares. The number of Option
Shares with respect to which the Option may be exercised shall be cumulative so
that if, in any of the aforementioned periods, the full number of Option Shares
shall not have been purchased, any such unpurchased Shares shall continue to be
included in the number of Option Shares with respect to which the Option shall
then be exercisable along with any other Option Shares as to which the Option
may become exercisable in accordance with the terms hereof. The Option may be
exercised only to purchase whole shares, and no fractional shares will be issued
upon exercise of the Option.

4. Exercise and Payment of Exercise of Price.

(a) Notice of Exercisability; Method of Payment of Exercise Price. The Option
shall be exercised by the delivery of written notice of exercise, in the form
attached hereto as Exhibit B (the “Exercise Notice”) or as otherwise specified
by the Company (with appropriate changes if notice is given by a person other
than the Optionee), to the Secretary of the Company, signed by the Optionee or
other person entitled to exercise the Option, specifying the number of Option
Shares to be purchased, the date of grant of the Option, the method of payment,
and other information required by such notice. The Exercise Notice shall be
accompanied by payment in full of the aggregate exercise price for all such
Option Shares being purchased. Such exercise price shall be payable to the
Company either (i) in cash (including by check), (ii) by the tendering of
previously acquired Common Shares owned by the Optionee for more than six months
and having an aggregate Fair Market Value (as defined in the Plan) at the date
of exercise equal to the exercise price being paid thereby, or (iii) by a
combination of (i) and (ii).

(b) Delivery of Option Shares. An exercise of the Option shall be effective upon
receipt by the Secretary of the Company of both the written notice and payment
of the exercise price (each, an “Exercise Date”). Within an administratively
reasonable amount of time after the Exercise Date, the Company shall either
(i) deliver a certificate or certificates representing the purchased Option
Shares, with any appropriate legend(s) affixed thereto, to the Optionee or such
other person as may be entitled thereto at the principal office of the Company
or such other place as may be mutually agreed upon by the Company and the
Optionee or such other person or deposit or (ii) deliver or cause to be
delivered to the Optionee or Optionee’s designated broker a certificate or
letter of electronic transfer instructions (“DWAC”) for the purchased Option
Shares. The Company agrees to pay all original issue or stock transfer taxes, if
any, on the exercise of the Option and all other fees and expenses necessarily
incurred by the Company in connection therewith; provided, however, that
expenses of the Optionee, including withholding and other tax obligations, shall
not be deemed Company expenses.

5. Expiration of the Option. The Option will expire at the earlier of
(i) 11:59 p.m. Eastern Standard Time on January 7, 2020, being the tenth
anniversary of the Grant Date or (ii) 12 months after the date on which the
Optionee ceases to be employed by the Employer for any reason.

6. Nontransferability; Beneficiaries. No right or interest of the Optionee in
the Option shall be pledged, encumbered, or hypothecated to or in favor of any
third party or shall be subject to any lien, obligation, or liability of the
Optionee to any third party. The Option shall not be transferable to any third
party by the Optionee except by will or the laws of descent and distribution,
and the Option shall be exercisable, during the lifetime of the Optionee, only
by the Optionee or his or her guardian or legal representative; provided,
however, that, subject to Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended, and consistent with the registration of the offer and
sale of the Common Shares related thereto on a then-effective registration
statement on Form S-8 covering the offer and sale of Common Shares issued under
the Plan filed with the Securities and Exchange Commission (the “SEC”), the
Optionee will be entitled to transfer the Option (and rights relating thereto)
to one or more trusts or other beneficiaries, designated by the Optionee by
filing the form attached hereto as Exhibit C or such other form as may be
specified by the Company, during the Optionee’s lifetime for estate planning
purposes or upon the Optionee’s death.

7. Investment Representation; Legends. Unless, at the time of any exercise of
the Option, the offer and sale of Option Shares hereunder to the Optionee is
registered under a then-effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), and the offer and sale complies
with all applicable registration requirements under state securities laws, the
Optionee shall provide to the Company, as a condition to the valid exercise of
the Option and the delivery of any certificates representing Shares, appropriate
evidence, satisfactory in form and substance to the Company, that the Grantee is
acquiring the Option Shares for investment and not with a view to the
distribution of the Option Shares or any interest in the Option Shares, and a
representation to the effect that the Optinee shall make no sale or other
disposition of the Option Shares unless (i) the Company shall have received an
opinion of counsel satisfactory to it in form and substance that such sale or
other disposition may be made without registration under the then-applicable
provisions of the Securities Act, the related rules and regulations of the SEC,
and applicable state securities laws and regulations, or (ii) the sale or other
disposition of the Option Shares shall be registered under a than-effective
registration statement under the Securities Act and complies with all applicable
registration requirements under state securities laws. The certificates
representing the Option Shares may bear an appropriate legend giving notice of
the foregoing restriction on transfer of the Option Shares and any other
restrictive legend deemed necessary or appropriate by the Company.

8. Compliance with Section 409A. The Option is not intended to provide deferred
compensation subject to Section 409A of the Code; provided, however, that the
Company makes no representations as to the tax consequences of the Option to the
Optionee (including, without limitation, under Section 409A of the Code, if
applicable). The Optionee understands and agrees that the Optionee is solely
responsible for any and all income, excise or other taxes imposed on the
Optionee with respect to the Option.

9. No Rights of Holder of Common Shares. The Optionee shall not have any of the
rights of a holder of Common Shares with respect to the Option Shares that may
be issued upon the exercise of the Option until such Option Shares have been
issued upon the due exercise of the Option.

10. Miscellaneous. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties. In particular, the Optionee’s
heirs, executors, administrators, and successors shall be subject to the terms
and conditions of the Plan and this Agreement, and the Company may require any
such person to execute an agreement or other documents acknowledging and
agreeing to such terms and conditions as a condition precedent to any transfer
of the Option or any Common Shares purchased upon exercise of the Option into
the name of any such person. This Agreement constitutes the entire agreement
between the parties with respect to the Option and the Option Shares, and
supersedes any prior agreements or documents with respect thereto, and in the
event of a conflict between the provisions of this Agreement and the provisions
of the Plan or any other agreement between the Company and any of its
affiliates, on the one hand, and the Optionee, on the other hand, the provisions
of the Plan shall govern. This Agreement may be amended, but no amendment,
alteration, suspension, discontinuation, or termination of this Agreement which
may impose any additional obligation upon the Company or impair the rights of
the Optionee with respect to the Option shall be valid unless in each instance
such amendment, alteration, suspension, discontinuation, or termination is
expressed in a written instrument duly executed in the name and on behalf of the
Company and by the Optionee.

Municipal Mortgage & Equity, LLC
By: /s/ Michael L. Falcone
Michael L. Falcone
President and CEO

/s/ Gary A. Mentesana
Gary A. Mentesana

